OPINION OF THE COURT
Per Curiam.
Respondent, Sheila K. Guilloton, was admitted to the practice of law by this Court on October 10, 1973, under the name Sheila Maura Kahoe.
*238Respondent acknowledges in an affidavit of resignation dated April 4, 1994 that she is the subject of an investigation by the petitioner, the Departmental Disciplinary Committee, with respect to allegations that she embezzled funds from her former employer, Konica Business Machines, U.S.A., Inc., by transferring checks, payable to law firms that had performed legal services for Konica, to her own account. Respondent resigned from her position as Assistant General Counsel for Konica and made full restitution of the funds claimed to have been embezzled.
Respondent further acknowledges in her affidavit that if formal charges were predicated upon the misconduct under investigation, she could not successfully defend herself on the merits; that she tenders her resignation from the Bar voluntarily and has not been subjected to coercion or duress; and that she is fully aware of the implications of submitting her resignation. We find that her affidavit complies with the requirements of 22 NYCRR 603.11, and the Departmental Disciplinary Committee recommends that her resignation be accepted.
Accordingly, this Court accepts respondent’s resignation from the Bar, and orders that her name be stricken from the roll of attorneys and counselors-at-law, effective immediately (see, Matter of Plummer, 180 AD2d 380).
Murphy, P. J., Carro, Wallach, Asch and Tom, JJ., concur.
Respondent’s resignation is accepted and filed and her name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective July 14, 1994.